Citation Nr: 0800677	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-24 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected left knee arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from November 1973 to 
September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing at the 
RO.  A transcript of the hearing is associated with the 
claims file.  


FINDINGS OF FACT

1.  The competent and probative evidence of record shows the 
veteran's service-connected left knee arthritis is 
characterized by subjective complaints of swelling, objective 
evidence of weakness, and no more than moderate instability.  
The veteran is able to demonstrate extension to zero degrees, 
and flexion to no less than 90 degrees with complaints of 
pain.  

2.  Additional functional impairment due to flare-ups of 
pain, incoordination, fatigability, or weakness is not 
demonstrated to any significant degree.


CONCLUSION OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for service-connected left knee arthritis based on 
recurrent subluxation or lateral instability are not met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 
4.40, 4.45, 4.71(a), Diagnostic Code 5257 (2007).  

2.  The schedular criteria for a separate 10 percent 
evaluation, but no higher, for left knee arthritis, 
manifested by limitation of motion objectively confirmed by 
painful motion, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In this case, the duty to notify was satisfied by way of 
letters sent to the veteran in January and December 2004 that 
informed him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, and the Social Security Administration.  He was 
advised that it was his responsibility to send medical 
records showing his service-connected disability had 
increased in severity, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide "any evidence 
in your possession that pertains to your claim."  See 
38 C.F.R. § 3.159(b)(1).  

Although the duty to notify was not completely satisfied 
until after the initial unfavorable decision on the claim by 
the AOJ, the Board finds no prejudice to the veteran because 
the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a July 2005 SOC after complete notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

The Board also finds that VA has satisfied its duty to assist 
the veteran in the development of the claim.  The RO has 
obtained VA outpatient treatment records and the veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Acting Veterans Law Judge.  
The veteran was afforded a VA medical examinations in 
conjunction with his claim in July 2005.  Moreover, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Pursuant to 38 C.F.R. § 19.37 (2007), any pertinent evidence 
received from the veteran prior to the transfer of the VA 
claims file to the Board must be initially reviewed by the 
agency of original jurisdiction (AOJ).  If the evidence is 
not duplicative of evidence already discussed in a statement 
of the case (SOC) or SSOC, the AOJ must prepare another SSOC 
reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2007).

In this case, the AOJ received additional VA treatment 
records after the issuance of the SOC.  However, those 
records primarily addressed disorders other than the service-
connected left knee disability at issue in this case.  
Although a history of chronic left knee pain was noted, no 
further detail was provided as to the nature of his 
subjective complaints and no clinical findings were noted.  
Thus, the Board finds this evidence to be essentially 
duplicative of records already associated with the claims 
file at the time of the SOC.  Thus, a remand for issuance of 
an SSOC is not necessary.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for left knee arthritis was established in 
August 2003, and the RO assigned a 20 percent disability 
rating under Diagnostic Code (DC) 5010-5257, effective 
January 2003.  At that time, the RO considered a July 2003 VA 
examination report which showed the veteran had been 
diagnosed with degenerative arthritis of the left knee with 
calcification of the lateral meniscus.  On examination, the 
veteran demonstrated limited range of motion due to pain, 
stiffness, weakness, and fatigue.  The RO determined the 
veteran's symptoms more nearly approximated the disability 
contemplated by the 20 percent rating under DC 5257, for 
moderate recurrent subluxation or lateral instability.  

In January 2004, the veteran requested his service-connected 
left knee disability be re-evaluated for possible increase 
and submitted medical records in support of his claim.  In a 
rating decision dated in April 2004, the RO granted a 
temporary total rating of 100 percent from December 10, 2003, 
pursuant to 38 C.F.R. § 4.30, based upon evidence that the 
veteran underwent surgery on his left knee and required more 
than one month of convalescence.  Effective March 1, 2004, 
the veteran's disability rating was returned to 20 percent, 
based upon medical evidence showing the veteran was 
encouraged to increase his activity in late February 2004.  

The veteran now asserts that his service-connected disability 
warrants a disability rating higher than 20 percent.  

As noted, the RO has rated the veteran's service-connected 
left knee disability using the criteria of DC 5257.  The 
Board will proceed to evaluate the veteran's service-
connected left knee disability under DCs 5010, 5257, and all 
other potentially applicable diagnostic codes to determine 
whether an increased rating is warranted.  

Under DC 5257, recurrent subluxation or lateral instability 
of the knee warrants a 10 percent disability rating when 
slight, a 20 percent disability rating when moderate, and a 
30 percent disability rating when severe.  The Board observes 
that the words "slight," "moderate," and "severe" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. §§ 4.2, 4.6 (2007).  

In evaluating the veteran's claim under DC 5257, the Board 
notes that review of the record shows the veteran's service-
connected left knee is manifested by weakness.  At the June 
2007 Travel Board hearing, the veteran testified that he 
wears a brace on his left knee everyday because his knee is 
weak and gives out while he is driving.  The veteran's report 
of left knee weakness is supported by the medical evidence of 
record as the July 2005 VA examiner noted that the veteran's 
left leg was weak.  However, at the July 2005 VA examination, 
there was no evidence of instability, episodes of dislocation 
or subluxation, or locking.  Likewise, a November 2004 VA 
outpatient treatment record describes the veteran's left knee 
as weak but stable.  

Based on the foregoing, the Board finds the veteran's current 
symptoms do not assist him in obtaining a higher disability 
rating under DC 5257.  In making this determination, the 
Board notes there is no competent medical evidence of record 
which shows the veteran's service-connected left knee 
disability has ever been manifested by recurrent subluxation 
or lateral instability.  Although he has reported that his 
knee gives way while driving, and that he wears a knee brace 
due to weakness, the Board finds that such manifestations 
would be contemplated by the currently assigned 20 percent 
rating under DC 5257.  However, a higher disability rating is 
not warranted because there is no objective evidence of 
lateral instability or recurrent subluxation of the knee.  

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis.  Under DC 5003, degenerative arthritis 
substantiated by x-rays will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Limitation of motion of the knee is evaluated under DCs 5260 
and 5261.  Under DC 5260, a 10 percent rating is warranted 
for flexion limited to 45 degrees, a 20 percent rating is 
warranted for flexion limited to 30 degrees, and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  Under 
DC 5261, a 10 percent rating is warranted for extension 
limited to 10 degrees, a 20 percent rating is warranted for 
extension limited to 15 degrees, a 30 percent rating is 
warranted for extension limited to 20 degrees, a 40 percent 
rating is warranted for extension limited to 30 degrees, and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal 
flexion of the knee is 140 degrees and normal extension of 
the knee is zero degrees.  

In evaluating the veteran's claim under DC 5010/5003 and DCs 
5260 and 5261, described above, the Board notes that, at the 
July 2005 VA examination, the veteran demonstrated flexion to 
90 degrees, which is noncompensable under DC 5260, and 
extension to zero degrees, which warrants a noncompensable 
(zero percent) rating under DC 5261.  However, review of the 
record shows that he has not demonstrated flexion or 
extension warranting a higher disability rating than that 
which has been assigned.  In fact, rating under DCs 5260 and 
5261 would not produce even a compensable rating.

The Board notes that the VA General Counsel has determined 
that a claimant who has service-connected instability of the 
knee and limitation of motion may be rated separately under 
DCs 5010 and 5003, which provide the criteria for arthritis 
due to trauma and degenerative arthritis, respectively.  See 
VAOPGCPREC 9-98 (August 14, 1998).  In this context, the 
Board notes that the veteran has a current diagnosis of left 
knee osteoarthritis.  See July 2005 VA examination report.  
While the veteran has never demonstrated range of motion 
warranting a compensable evaluation under DCs 5260 and 5261, 
review of the record reveals the veteran has limitation of 
motion in the left knee.  As noted, the July 2005 VA 
examination report reflects the veteran's range of motion was 
limited in flexion to 90 degrees and that he had pain while 
demonstrating flexion.  In addition, although there is no 
objective evidence of swelling in the left knee during the 
time period in question, the veteran has reported that he 
experiences swelling in his left knee.  See July 2005 VA 
examination report; see also June 2007 Travel Board hearing 
transcript.  

Based on the foregoing, the Board finds, throughout the 
appeal period, the veteran's disability warrants a separate 
10 percent evaluation under DC 5010 due to traumatic 
arthritis manifested by limitation of motion objectively 
confirmed by painful motion.  A higher rating is not 
warranted because as noted above, the criteria for a higher 
rating under DC 5260 and/or 5261 are not shown.

The Board has evaluated the veteran's service-connected left 
knee disability under all other appropriate diagnostic codes.  
However, the veteran has never been diagnosed with or shown 
to have ankylosis of the knee, impairment of the tibia and 
fibula, or genu recurvatum (hyperextended knee).  Therefore, 
38 C.F.R. § 4.71a, DCs 5256, 5262, and 5263 (2007) are not 
for application.  The Board has also considered DCs 5258 and 
5258; however, since the maximum evaluations under those 
codes are 10 and 20 percent, respectively, they would not 
assist the veteran in obtaining a higher rating and, 
therefore, are not for application.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2007) and 
the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
require it to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

In evaluating the veteran's left knee under the criteria of 
DeLuca, supra, the Board notes the veteran has consistently 
reported that he experiences flare-ups of pain in his left 
knee.  See July 2005 VA examination report; see also June 
2007 Travel Board hearing transcript.  The July 2005 VA 
examination report reflects the veteran complained of pain on 
motion and the examining physician noted the veteran's left 
leg was weak and very tremulous after repetitive motion.  
Although the examiner did not estimate the veteran's 
functional loss due to pain, the Board finds the veteran was 
not prejudiced thereby.  The Board notes that the separate 10 
rating assigned under DC 5010 herein contemplates the 
veteran's pain, swelling, and fatigability.  Additional 
limitation of motion or functional impairment as to warrant 
higher ratings is not shown.  Therefore, an increased 
evaluation is not warranted based on application of 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Finally, the Board has considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability, as the Court indicated can be done in this type 
of case.  See Hart v. Nicholson, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  However, upon reviewing the pertinent 
evidence of record, the Board finds that, at no time during 
the pendency of this appeal has the veteran's service-
connected left knee disability been more disabling than as 
currently rated under this decision.

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  The 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his left knee disability under DC 
5257.  The preponderance of the evidence supports a separate 
10 percent rating under DC 5010, but the preponderance of the 
evidence is against a rating higher than 10 percent based on 
limitation of motion.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55.




ORDER

A separate initial rating of 10 percent based upon limitation 
of motion traumatic arthritis of the left knee is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.  

A disability rating in excess of 20 percent for service-
connected left knee arthritis under DC 5257 is denied.




____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


